In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-2070
ABDALLA ALSAGLADI,
                                                        Petitioner,
                               v.

ALBERTO R. GONZALES, Attorney General
of the United States,
                                                       Respondent.
                        ____________
              Petition for Review of an Order of the
                 Board of Immigration Appeals
                        ____________
     ARGUED APRIL 19, 2006—DECIDED JUNE 13, 2006
                    ____________



 Before COFFEY, EASTERBROOK, and MANION, Circuit
Judges.
  EASTERBROOK, Circuit Judge. Abdalla Alsagladi, a citizen
of Yemen, arrived in the United States on a visa issued by
the Embassy in Saudi Arabia. Alsagladi told the consular
staff that he wanted to come as a tourist; the visa he
received was so limited. His representations were false;
Alsagladi now concedes that his plan was emigration. He
did not depart when the visa expired. After 10 months in
the United States he applied for asylum, contending that
Yemen had persecuted him for his socialist politics. He
testified at a removal hearing that thugs in the employ of
Yemen’s government repeatedly tried to kill him. An
2                                                No. 05-2070

immigration judge disbelieved his story, observing that
Alsagladi had been a responsible public official (Yemen’s
equivalent of a clerk of court with a joint appointment as a
magistrate judge), and that it is hard to understand why a
nation would employ someone in a high-ranking position
while trying to bump him off because his politics were
repugnant. Yemen recognizes the Socialist Party as legiti-
mate. It operates openly and publishes a newspaper; some
of its members are serving in that nation’s parliament. The
immigration judge added that, even if Alsagladi were
eligible for refugee status, his use of deceit to obtain a visa
would lead to an adverse exercise of discretion. The Board
of Immigration Appeals affirmed summarily, making the
IJ’s opinion the agency’s final word.
  Status as a victim of persecution makes an alien eligible
for asylum but does not compel an exercise of discretion
in his favor. An alien who enters the United States by fraud
must show strong equities to merit a favorable exercise of
that discretion. See Matter of Pula, 19 I.&N. Dec. 467
(1987). This is so not only because the United States seeks
to encourage candor in visa applications but also because
someone who concedes willingness to lie in order to obtain
residence in this nation (as Alsagladi does) may well be
trying to pull the wool over the agency’s eyes in support of
his application for asylum as well as in his application for
a visa. We limit our attention to this subject because, when
an agency is entitled to deny relief as an exercise of discre-
tion, it is always unnecessary and often inappropriate for a
court to discuss the eligibility issue. See INS v.
Bagamasbad, 429 U.S. 24 (1976) (holding this with respect
to judicial review of a decision denying an alien’s applica-
tion for relief on the ground that the alien’s fraud in
obtaining a visa justified an adverse exercise of discretion).
  Alsagladi does not deny that immigration officials are
entitled to remove refugees who entered the United States
by fraud. Fraud in obtaining a visa renders any alien
inadmissible, see 8 U.S.C. §1182(a)(6)(C); it requires a
No. 05-2070                                                3

favorable exercise of discretion to relieve the alien of this
bar and allow a grant of asylum. The immigration judge
decided not to exercise discretion in Alsagladi’s favor. He
maintains that discretion was abused, see 8 U.S.C.
§1252(b)(4)(D), because the IJ’s supposed errors in evaluat-
ing his credibility (the ground on which asylum was denied
on the merits) influenced the weight given to the equities on
his side. This amounts to little more than a plea that we
disregard Bagamasbad and adopt a rule that full treatment
of entitlement issues precede any exercise of administrative
discretion. The Supreme Court held, however, that immi-
gration judges and federal courts are entitled to pretermit
comprehensive treatment of the merits if they have decided
to deny relief on discretionary grounds in any event.
   The sort of countervailing equities that the Board of
Immigration Appeals discussed in Pula are limited to the
circumstances of the alien’s escape from persecution and
entry into the United States. Until Pula the Board had
deemed “the fraudulent avoidance of orderly refugee
procedures to be an extremely adverse factor which could
only be overcome with the most unusual showing of coun-
tervailing equities.” 19 I.&N. Dec. at 472. Pula changed that
approach to one in which fraudulent entry is a “serious
adverse factor” that should be considered in light of “the
totality of the circumstances and actions of an alien in his
flight from the country where he fears persecution” (id. at
473). In other words, the Board now asks whether fraud
was employed to escape from persecution (which it deems
“not a significant adverse factor”, id. at 474) or was gratu-
itous. In Pula itself the alien endured persecution not only
in his native land (Albania) but also in the nation to which
he initially fled (Yugoslavia). He came to the United States
with the aid of a purchased identity card, fearing that
display of an Albanian or Yugoslavian passport would have
led to his immediate return before he could seek asylum.
After crediting both this story and Pula’s statement that he
4                                                No. 05-2070

did not know that the United States issues visas to declared
refugees, the Board concluded that the alien’s deceit was
justifiable.
  Alsagladi has no similar excuse. He had left Yemen and
was living in Saudi Arabia, which he does not accuse of
persecution. His brother, with whom he stayed in Saudi
Arabia, had been granted permanent residence in that
nation. He could have asked for a U.S. visa as a refugee but
did not. Alsagladi, unlike Pula, has never claimed ignorance
of that option; he is too well educated and aware of legal
niceties to make such an argument credibly. Yet instead of
telling the consular staff honestly that he wanted to enter
the United States as a refugee—a claim that could have
been examined by officials who had access to contacts in
Yemen that could have verified or refuted his
story—Alsagladi swore falsely about the purpose of his visit
and his intentions after reaching the United States. The
immigration judge stated that even this deceit would have
been excusable had the Saudi government been preparing
to return Alsagladi to Yemen. Because Alsagladi had been
allowed to stay in Saudi Arabia indefinitely, however, there
was no need for him to take a quick (but perjurious) route
to a more hospitable destination.
  Alsagladi chastises the immigration judge for suggest-
ing that he could have sought permanent residence (or at
least refugee status) in Saudi Arabia; his lawyer rightly
observes that the United States does not require refugees to
remain in the first nation they reach after their escape,
unless they have become firmly settled there, 8 U.S.C.
§1158(b)(2)(A)(vi); 8 C.F.R. §208.15, or a treaty so provides.
8 U.S.C. §1158(a)(2)(A). (We do not have such a treaty with
Saudi Arabia.) Unlike Alsagladi, however, we do not
understand the IJ to have made the legal error of insisting
that aliens stay in the first nation they reach following
escape from persecution. The point, rather, was that Saudi
Arabia was neither persecuting Alsagladi nor insisting that
No. 05-2070                                              5

he depart; that respite eliminated any urgent need for him
to dissemble his way into the United States. The visa fraud
was worse, in the IJ’s eyes, because it was gratuitous.
  Aliens who take the easy but dishonest path when a more
honorable if more difficult one is open cannot insist on
administrative lenity. The agency did not abuse its discre-
tion here, and Alsagladi’s petition for review is denied.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-13-06